Citation Nr: 1541399	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-00 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Stephen Bennett, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A notice of disagreement was received in June 2010, a statement of the case was issued in December 2012, and a substantive appeal was received in January 2013.

The Board notes that the May 2010 rating decision in this case had also denied entitlement to service connection for right ear hearing loss.  The Veteran's notice of disagreement and VA's statement of the case both included the right ear hearing loss issue.  However, on his January 2013 substantive appeal, the Veteran limited his appeal to the left ear hearing loss claim.  He reaffirmed his intention not to further pursue the right ear hearing loss claim at his Board hearing.

In July 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1.  Left ear hearing loss was noted on the June 1974 enlistment examination report.

2.  An objectively measured increase in the Veteran's left ear hearing loss is shown at separation.

4.  The Veteran's preexisting left ear hearing loss increased in disability as a result of service.


CONCLUSION OF LAW

Left ear hearing loss was aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act
      
The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in March 2010 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter was sent prior to the initial adjudication of the Veteran's claim in May 2010.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and available private medical records.  

The RO arranged for the Veteran to undergo a VA examination in May 2010.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection.  The examination report reflects review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms, provided clinical findings detailing the examination results, and rendered an etiology opinion that explains the reasons and bases for this opinion.  For these reasons, the Board concludes that the May 2010 VA examination report in this case provides an adequate basis for a decision on the Veteran's claim.

During the July 2015 Board hearing, the undersigned explained the issue for which the hearing was being conducted and asked questions designed to elicit information relevant to the claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran contends, in essence, that his left ear hearing loss results from in-service noise exposure.

Applicable law provides that service connection will be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury or disease contracted, in the line of duty in the active military naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be established for a chronic disease, such as sensorineural hearing loss, if such a disease is shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet App.231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the veteran checked a box indicting that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Only those conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Here, the Board finds that the condition of left ear hearing loss was noted upon entry into service.  Specifically, upon audiometric testing for enlistment in June 1974, evaluation showed a left ear decibel loss of 55 at 4000 Hertz.   Based upon this report, a left ear hearing disability was shown on the Veteran's enlistment examination, and as such the condition was "noted" upon entry.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  Hence, the Veteran's hearing acuity in his left ear was not shown to be of sound condition at induction, and thus the presumption of soundness does not attach in this case.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his left ear hearing loss, the burden is on him to demonstrate that this pre-service condition increased in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, Jenson, and Horn, all supra.

For purposes of demonstrating an increase in disability in service, the question turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.

In the case at hand, the Veteran claimed entitlement to service connection for left ear hearing loss as a result of military noise exposure.  At the Veteran's July 2015 Board hearing, his accredited representative noted that the Veteran "was a rifleman, exposed to a lot of noise, live fire practice.  He was a guard at I believe Alameda Naval Station close to the jets of course, exposed to a lot of noise...."  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was rifleman.  The Board accepts the lay description of the Veteran's in-service duties and finds that these descriptions of noise exposure are competent, credible, and consistent with his service.  See 38 U.S.C.A. § 1154(a).  The Board therefore finds that the Veteran did suffer exposure to loud noise during service.


The Veteran's June 1974 enlistment examination report includes audiometry findings as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
5
5
X
55

The Veteran's October 1976 separation examination report includes a finding of a hearing deficit, with audiometry findings as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
5
15
50
60

The Veteran's audiometric test results at entrance and at separation indicate a 10-decibel decrease in hearing acuity at 2000 Hertz, a 5-decibel decrease in hearing acuity at 4000 Hertz, and 50-decibel loss in hearing acuity at 3000 Hertz.  In light of an objectively measured worsening in the Veteran's preexisting left ear hearing loss at separation, taken together with his military noise exposure and the finding of a hearing deficit, the question now becomes whether such a worsening constitutes an increase in disability during service.

The report of a May 2010 VA examination notes audiogram results reflecting that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
45
75
75

The four-frequency average for the left ear was 51.25 decibels.  The Veteran's speech recognition score for the left ear was 94 percent.  The examiner diagnosed moderate sensorineural hearing loss at 2000 Hertz, then sloping to a severe sensorineural hearing loss from 3000 to 8000 Hertz.  

The examiner noted that the Veteran denied pre-military noise exposure.  He reported in-service noise exposure from gunfire and drill instructors screaming at him without hearing protection.  He reported post-military occupational noise exposure from forklifts and machinery in factories with hearing protection.  He reported post-military recreational noise exposure from lawn equipment with the use of hearing protection.

With respect to the nexus question, the May 2010 VA examiner opined that the Veteran's pre-existing hearing loss in the left ear was not caused by or aggravated by his military service.  Her rationale was that the Veteran had a pre-existing hearing loss in the left ear, and the pre-existing left ear hearing loss was unchanged at separation.  It was the examiner's opinion that the Veteran's left ear hearing loss was most likely aggravated by his post-military occupational noise exposure.  

As noted above, the presumption of aggravation has attached based on the Veteran's in-service noise exposure, and the 10-decibel decrease in hearing acuity at 2000 Hertz, the 5-decibel decrease in hearing acuity at 4000 Hertz, the 50-decibel loss in hearing acuity at 3000 Hertz, and the finding of a hearing deficit at separation.  VA must therefore show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  The Board finds that this burden is not met, and the presumption of aggravation has not been rebutted by the etiology opinion of record.  This opinion, however, contains no specific finding as to whether the Veteran's current left ear loss disability is due to its natural progression.  As such, when the May 2010 VA opinion is compared against the entrance and separation audiometry findings, the evidence is at least in relative equipoise as to whether the in-service and post-service noise exposures contributed in some way to the development of the current level of the Veteran's left ear hearing loss.  For this reason, the Board finds that the evidence of record is insufficient to rebut the presumption of aggravation.

In short, based on the reasons and bases discussed above, the Board determines that the presumption of aggravation is not rebutted by clear and unmistakable evidence, and thus the Veteran's pre-existing left ear hearing loss was aggravated by service.  The appeal is granted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


